Citation Nr: 1222434	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder for the period prior to November 26, 2008. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from August 1990 to November 1992 and from January 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a rating in excess of 30 percent for PTSD.  In a February 2008 notice of disagreement, the Veteran indicated that he believed his condition warranted an increased rating to at least 70 percent.  In a statement on his November 2008 VA Form 9, the Veteran again reiterated his request for a 70 percent rating for PTSD.

By way of an April 2009 rating decision, the RO awarded an increased rating for PTSD to 70 percent, effective November 26, 2008, the date the entitlement arose based on the medical evidence.  In a June 2009 statement, the Veteran indicated that he was satisfied with the 70 percent rating, but still disagreed with the 30 percent rating assigned for the period prior to November 26, 2008.  As there remains no controversy over the 70 percent rating in effect since November 26, 2008, the sole remaining matter on appeal is the propriety of the 30 percent rating in effect prior to November 26, 2008.   

In January 2011 the Board remanded the issue on appeal in order to obtain additional VA treatment records.  Those records were obtained; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified before a Decision Review Officer (DRO) in June 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 2008 is referred to the RO for adjudication in light the decision below.
 

FINDING OF FACT

 Prior to November 26, 2008, the Veteran's PTSD is manifested by irritability, avoidance behavior, flashbacks, hypervigiliance, and occasional suicide ideas but no plans or actions.  There is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

Prior to November 26, 2008, the criteria for the assignment of an initial rating of 70 percent, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondence in February 2009 and April 2010.  The letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the February 2009 and April 2010 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in November 2007.  The Board finds that the VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim.

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

In April 2005 the RO granted the Veteran service connection for PTSD with an initial 10 percent disability rating effective April 16, 2004; in September 2006 the RO granted the Veteran a higher initial rating of 30 percent effective April 16, 2004.  In October 2007 the RO notified the Veteran that after review of his claims file he was being scheduled for a new VA examination; in the December 2007 rating decision the RO continued the Veteran's 30 percent disability rating and during the pendency of the appeal granted the Veteran a 70 percent disability rating effective November 26, 2008.  As noted above, the Veteran has stated that he is satisfied with the 70 percent disability rating.  Thus, the Board finds that on appeal is the December 2007 rating decision and an increased rating in excess of 30 percent prior to November 26, 2008.   

The RO assigned the Veteran's 30 percent PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R.§ 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling prior to November 26, 2008, under 38 C.F.R.§ 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 40 and 44.  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board finds that after a review of the Veteran's claims file that by granting the Veteran the benefit of doubt, a rating of 70 percent (and no higher) is warranted prior to November 26, 2008.
 
The Board finds that an increased rating of 70 percent is warranted prior to November 26, 2008, since the Veteran's symptoms are manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

At the November 2007 VA examination it was noted that the Veteran lived with his parents and his two children since his girlfriend left him, this was right before he deployed.  He also reported decreased interest in social activities and an increased and constant level of irritability; he also had periodic difficulties maintaining his attention.  On a daily basis he reexperienced stressors with some being intrusive.  On an average of 5 nights per week he had dreams and nightmares about combat; he also had chronic insomnia and a long history of night sweats and very restless sleeping.  Most days the Veteran had flashbacks and sometimes they were multiple times throughout the day.  It was noted that the Veteran's avoidance behavior was in moderate intensity and was manifested by a decrease in significant social activities, being uncomfortable with a large number of people, and avoidance of crowds.  He also had increased arousal, a high level of irritability, he had to be careful of his reactions to situations, he was hypervigilant in checking his home, and had an exaggerated startle reflex.  It was noted that there was a direct relationship between the Veteran's level of irritability and his anxiety.  It was noted that the Veteran's mood symptoms continued and he reported decreased mood, feelings of sadness, low energy level, and poor motivation.  He reported that over the past year his drinking increased but he denied having any serious or consistent problems related to alcohol abuse. 

On examination the Veteran was friendly, informative, neatly dressed and groomed; his speech was clear and his answers were complete and logical and his psychomotor functions were normal.  He was oriented to time, person, and place; his memory was normal for remote and recent events; his cognitive functions were within normal limits; and he had no difficulty in carrying out his activities of daily living.  The Veteran's depressed mood was the dominant aspect of his examination, he also had a sad effect.  The Veteran had no history of inappropriate behavior or of homicidal thoughts; while he admitted to having brief and unpredictable thoughts of suicide they were not associated with suicidal planning.  His insight and judgment were noted to be excellent.  The Veteran was diagnosed with severe intensity PTSD and moderate intensity of major depressive disorder.  

In January 2008 the Veteran had a Gulf War Registry Examination and he reported a lack of energy and drive with  sleep disturbances and nightmares.  He reported that nearly every day: he had little interest or pleasure in doing things; felt down, depressed, or hopeless; had trouble falling asleep or staying asleep; felt tired or had little energy every day; felt bad about himself or that he was a failure or let his family down; and had trouble concentrating on things.  He was found to not be acutely suicidal.  
Also in January 2008 the Veteran underwent a Mental Health Outpatient Intake Evaluation.  He reported a lot of flashbacks and that he was depressed and irritable.  He was on his third job in 12 months.  He reported that he had become distant with his friends and family and had violent speech and slurred his speech.  He reported nightmares and that he couldn't concentrate.  He denied any psychiatric hospitalization.  He was diagnosed with severe PTSD. 

In February 2008 the Veteran saw a VA social worker and reported that he felt on edge at work and had a short temper.  It was noted that he was using alcohol daily to unwind and feel at ease.  His PTSD symptoms were noted to be intrusive thoughts, avoidance, arousal, and lower functioning.  His behavior was calm with no psychomotor retardation, he was cooperative and friendly, his speech was normal and goal directed, his thought process was linear and logical, his affect and mood were depressed, his insight was good, his insight was grossly intact, his recent and remote memory was good, he was not suicidal or homicidal, and he was oriented to time, place, and situation.  He was diagnosed with severe PTSD. 

In March 2008 it was determined that the Veteran had deficits in the areas of functional memory, sleep, chronic pain, and coping strategies.  It was determined that the Veteran would benefit from occupational therapy to provide external aids and strategies to maximize his functional memory.  

On November 26, 2008, a private evaluation was written; the Board notes that this is the evaluation and date of his increased 70 percent disability rating.  His affect was flat with minimal modulation; his mood was dispirited, sad, and sullen; there was a sense of emotional paralysis and depletion; he was emotionally anesthetized; he felt as he was running on empty; and he had little motivation. While the Veteran could tell his story it was confusing to understand and at time the presentation felt circuitous, loose, and tangential.  He endorsed suicidal thought but said he would not do it because of his kids.  His recent and remote memory was fair and his judgment, thinking, and reasoning were fair to poor due to tangentiality.  It was noted that he suffered the major categories including hyperarousal, numbing, reexperiencing, and avoidance.  He was diagnosed with severe PTSD.  

The Board finds that prior to November 26, 2008, the Veteran's symptoms are manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, irritability, decreased interest in social activities, sleep difficulties, and intrusive thoughts, avoidance behavior, depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships, therefore, a 70 percent evaluation is warranted.  The Board notes that while he was diagnosed with severe PTSD prior to November 26, 2008, his PTSD was not manifested total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  To the contrary, the evidence reveals that the Veteran was able to independently perform activities of daily living.  During this period, the Veteran's psychiatric symptoms do not demonstrate a disability picture that more nearly approximates the higher 100 percent evaluation.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's PTSD is contemplated by the rating criteria.  It was noted that the Veteran was never hospitalized for his PTSD.  At the November 2007 VA examination the Veteran reported that he worked as a purchasing clerk for the past six months and he never lost work as a result of his PTSD.  He was worried that his PTSD would interfere with his ability to carry out his job function since he had problems focusing and was in frequent arguments with coworkers; however, the record established that he worked until he was fired on November 11, 2008.  The Board finds that these PTSD symptoms were all taken into consideration in the grant of his 70 percent disability rating.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

For the period prior to November 26, 2008, an initial rating of 70 percent for PTSD, is granted, subject to the regulations governing the payment of VA monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


